It is clear that during the years when the going was hard for firemen on the branch lines of the New River District, they were denied seniority rights on the Allegheny District, and by custom their rights were limited to the New River District. Thus, in fact, two seniority districts existed for years. This is demonstrated beyond cavil by the two votes taken in the Hinton Lodge on the question of consolidating the districts. It is equally clear that the existence of the two districts was not questioned by the Allegheny District until work on the branch lines became more pleasant. Because of this conduct, so self-centered from beginning to end, it seems plain to me that the Allegheny District should be estopped now, as a matter *Page 633 
of law, from claiming that there are not two seniority districts. "Where there is no dispute about the facts and only one inference can be drawn therefrom, it is a question of law whether or not the facts proved constitute an estoppel." 21 Corpus Juris, p. 1253, sec. 270. If this is a legal question, the decision of the president of the Brotherhood was, under its constitution, final. If not a question of law, then I am of opinion that the decision of the Board of Directors is final only when the directors "equitably determine" (the words of the Brotherhood's constitution) a controversy, and that the determination of the Board on this question was so inequitable, it should not be countenanced by a court of equity.